Title: From John Adams to Lafayette, 3 February 1778
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


     
      Sir
      Braintree Feb. 3. 1778
     
     I had Yesterday the Honour of receiving, from the Hand of my worthy Friend General Knox, your kind Letter to me, together with five others, which, with Submission to the Fortune of War, shall be conveyed and deliverd as you desire. I am happy in this opportunity to convey Intelligence from you to your Friends, and think myself greatly honoured and obliged by your Politeness and Attention to me. A Favour which makes me Regret the more my Misfortune in not having had the Honour heretofore of a more particular Acquaintance, with a Nobleman, who has endeared his Name and Character to every honest American, and every Sensible Friend of Mankind by his Efforts in favour of the Rights of both, as unexampled as they were generous. I thank you, sir for the kind Advice, communicated by General Knox, to which I shall carefully and constantly attend. Shall at all Times be happy to hear of your Welfare, and to have an opportunity of rendering you any Service in my Power. I have the Honour to be with the greatest Respect and Esteem, sir your most obedient and most obliged humble sert.
    